DETAILED ACTION
1.	This notice of allowance is responsive to applicant’s amendment filed on 5/18/2022.  The amendment and remarks, pages 5-10, filed therein has overcome the rejection under 35 U.S.C 102(a)(1) by Davidson.  Therefore, the previous claims objection and 102(a)(1) rejections now have been withdrawn.  Further, the amended specification filed on 5/18/2022 which is acknowledged by the office.
	 Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including an arthroscopic cannula that has a spacer disposed in a cannula body and extending axially along the cannula body to divide an internal space of the cannula body into a first chamber and a second chamber, wherein the spacer is configured to move perpendicularly to an axial direction of the cannula body to change cross-sectional areas of the first chamber and the second chamber; and a joint connecting with one end of the cannula body and having an interior intercommunicating with the first chamber and the second chamber (as evidence in applicant’s disclosure in figures 9-11, paragraph 42).




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771